Case: 21-30626     Document: 00516311034         Page: 1     Date Filed: 05/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 9, 2022
                                  No. 21-30626                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Sam Celino, Sr.; Sam Celino, Jr.; Christian Celino;
   Colin Celino,

                                                           Plaintiffs—Appellants,

                                       versus

   Biotronik, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-2298


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          After the district court granted Defendant-Appellant Biotronik’s
   unopposed motion for summary judgment, Plaintiffs-Appellants (Plaintiffs)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30626       Document: 00516311034           Page: 2     Date Filed: 05/09/2022




                                      No. 21-30626


   filed a motion for reconsideration, which the district court denied. Plaintiffs
   appeal the denial of that motion. We AFFIRM.
                                            I.
          In June 2020, Plaintiffs, the survivors of Barbara Celino, sued
   Biotronik in Louisiana state court. Plaintiffs alleged that Celino had received
   a cardioverter defibrillator that was defectively manufactured and designed
   by Biotronik, and they asserted claims for products liability, unfair trade
   practices, breach of contract, and wrongful death.
          Biotronik removed the case to federal court and filed a motion to
   dismiss. The district court granted the motion in part, dismissing with
   prejudice all of Plaintiffs’ claims except for their design defect claim. The
   court explained that while Plaintiffs had not stated a sufficient design defect
   claim, it would allow them “one more opportunity to amend this claim.”
          After Plaintiffs filed an amended complaint, Biotronik filed another
   motion to dismiss. The district court then held a telephone conference with
   the parties in which it explained that while it was denying Biotronik’s motion
   to dismiss, “it would entertain a motion for summary judgment.” The court
   ordered that Biotronik could file a summary judgment motion no later than
   July 6, 2021 and that Plaintiffs “shall file their opposition, if any, no later than
   Tuesday, July 13, 2021.” Plaintiffs did not object.
          Biotronik timely filed its motion for summary judgment. Plaintiffs
   neither filed an opposition nor requested an extension of time. Accordingly,
   the district court treated “the motion as unopposed,” and it dismissed
   Plaintiffs’ design defect claim with prejudice. The court entered judgment
   against Plaintiffs on July 15, 2021.
          Twenty-eight days later, Plaintiffs filed a motion for reconsideration,
   asking the district court to vacate its summary judgment order. Plaintiffs




                                            2
Case: 21-30626      Document: 00516311034           Page: 3   Date Filed: 05/09/2022




                                     No. 21-30626


   stated in the motion that “plaintiffs [sic] counsel did not have sufficient time
   to comply with the deadline” to file a response to Biotronik’s summary
   judgment motion and that “plaintiffs [sic] counsel was ill.” The district court
   denied the motion, concluding that “the extraordinary form of relief
   requested by plaintiffs is not warranted by fact or law in this case.” The court
   noted in its order that Plaintiffs had not objected to the court’s summary
   judgment deadlines and did not inform the court that their counsel was ill
   until they filed their motion for reconsideration.
          Plaintiffs then filed this appeal, which challenges the district court’s
   order denying their motion for reconsideration.
                                         II.
          “This court reviews the denial of a motion for reconsideration for an
   abuse of discretion.” In re Life Partners Holdings, Inc., 926 F.3d 103, 128 (5th
   Cir. 2019). “Under this standard, the district court’s decision need only be
   reasonable.” Id. Because Plaintiffs filed their motion for reconsideration
   within 28 days of final judgment, we will construe it as a Federal Rule of Civil
   Procedure 59(e) motion to alter or amend the district court’s judgment. See
   id. (“This court construes a motion for reconsideration filed within 28 days
   of final judgment as a Federal Rule of Civil Procedure 59(e) motion to alter
   or amend the district court’s judgment.”). “A motion to alter or amend the
   judgment under Rule 59(e) must clearly establish either a manifest error of
   law or fact or must present newly discovered evidence and cannot be used to
   raise arguments which could, and should, have been made before the
   judgment issued.” Id. “Reconsideration of a judgment after its entry is an
   extraordinary remedy that should be used sparingly.” Templet v. HydroChem
   Inc., 367 F.3d 473, 479 (5th Cir. 2004).
          Plaintiffs’ Rule 59(e) motion simply recited the legal standard
   applicable to motions to reconsider and stated that Plaintiffs had not been




                                          3
Case: 21-30626      Document: 00516311034            Page: 4   Date Filed: 05/09/2022




                                      No. 21-30626


   given enough time to file an opposition to Biotronik’s summary judgment
   motion, especially since their counsel had been ill. Plaintiffs reiterate these
   arguments on appeal, stating that “[c]ounsel being ill and sustaining an injury
   during the week of the deadline is grounds for cause to permit the Motion for
   Reconsideration.” However, Plaintiffs never objected to the district court’s
   summary judgment deadlines, and they did not inform the district court that
   their counsel was ill until they filed their motion for reconsideration. A
   district court does not manifestly err by granting an unopposed motion for
   summary judgment in such circumstances. See Templet, 367 F.3d at 475, 479
   (affirming the denial of a motion for reconsideration of a grant of summary
   judgment where the plaintiffs not only failed to respond to the summary
   judgment motion but also “did not request a continuance of the motion or a
   rescheduling of the deadlines”).
          Plaintiffs’ motion for reconsideration neither established that the
   district court committed any manifest errors nor presented any newly
   discovered evidence. Accordingly, the district court did not abuse its
   discretion by denying the motion.
                                          III.
          Plaintiffs briefly suggest that the district court judge was
   impermissibly biased against them, stating that “the Court did not act neutral
   nor impartial” because it invited Biotronik to file a motion for summary
   judgment. Plaintiffs cite 28 U.S.C. § 455(a), which provides that “[a]ny
   justice, judge, or magistrate judge of the United States shall disqualify
   himself in any proceeding in which his impartiality might reasonably be
   questioned.”
          Plaintiffs never filed a motion to recuse in the district court, and they
   did not suggest anywhere in their motion for reconsideration that the district
   judge had exhibited any appearance of bias. “This court will not consider




                                           4
Case: 21-30626        Document: 00516311034              Page: 5      Date Filed: 05/09/2022




                                         No. 21-30626


   arguments first raised on appeal.” Olivarez v. T-Mobile USA, Inc., 997 F.3d
   595, 602 n.1 (5th Cir. 2021) (citation omitted). Accordingly, Plaintiffs have
   forfeited this argument. See id.1
                                              IV.
           For the foregoing reasons, the district court’s order denying
   Plaintiffs’ motion for reconsideration is AFFIRMED.




           1
              We nonetheless note that, having examined the record, we do not perceive that
   the district judge displayed any impermissible bias against Plaintiffs. “Courts have
   interpreted [§ 455(a)] to require recusal if a reasonable person, knowing all of the facts,
   would harbor doubts concerning the judge’s impartiality.” Sensley v. Albritton, 385 F.3d
   591, 599 (5th Cir. 2004). A reasonable person would not harbor such doubts just because a
   district judge informs the parties that the court will entertain a motion for summary
   judgment, as long as the judge objectively considers both the motion and any response. See
   Marinechance Shipping, Ltd. v. Sebastian, 143 F.3d 216, 218 (5th Cir. 1998) (“The district
   court possesses the inherent power to control its docket. This power includes the authority
   to decide the order in which to hear and decide pending issues.” (footnote omitted)).




                                               5